Citation Nr: 0804742	
Decision Date: 02/11/08    Archive Date: 02/20/08	

DOCKET NO.  05-24 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to service-connected diabetes mellitus. 

2.  Entitlement to service connection for a skin rash, 
claimed as due to exposure to herbicides. 

3.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1968 to January 
1970.  His service included time in Vietnam and his medals 
and badges include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Los 
Angeles, California.  

The portion of the appeal with regard to the claim for 
service connection for hypertension and his claim for an 
initial disability rating in excess of 50 percent for PTSD is 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the veteran should further 
action be required.  


FINDINGS OF FACT

1.  The veteran's service included time in Vietnam.  

2.  The competent medical evidence of record does not reflect 
that the veteran has a skin disorder related to military 
service, to include his exposure to herbicides in Vietnam.







CONCLUSION OF LAW

The veteran does not have a chronic skin disorder that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5017, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  

The VCAA duty to notify has been satisfied by way of a June 
2003 letter sent to the veteran that fully addressed the 
statutory mandates.  Additionally, it was sent prior to the 
initial AOJ decision in the matter in September 2003.  The 
letter informed the veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  He was also told that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  The veteran was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date.  However, any questions as to the appropriate 
disability rating or effective dates to be assigned are moot 
as the claim is being denied with regard to this issue.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With regard 
to the duty to assist the veteran, the record shows that the 
veteran initially requested a travel board hearing.  However, 
in a November 2005 statement he indicated that he was 
withdrawing his request for a hearing.  VA medical records 
and the veteran's service medical records have been obtained 
and associated with the claims file.  The veteran has not 
been accorded a VA skin examination, but the Board finds that 
one is not warranted.  A VA medical examination is required 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifested during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file from the 
Secretary to make a decision on the claim.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4)(i).  As will be discussed below, the 
evidence does not establish that any current skin disorder is 
associated with the veteran's active service.  All available, 
potentially relevant evidence has been obtained, and VA has 
satisfied its duties to inform and assist the veteran.

As VA has satisfied its duties to inform and assist the 
veteran at every stage of the case with regard to this issue, 
he is not prejudiced by the Board entering a decision on the 
matter at this time.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing burdens on VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Pertinent Laws and Regulations  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability shown 
after service, when all the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, Naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6).  

The law and regulations further stipulate certain diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  These include 
chloracne or other acne form disease consistent with 
chloracne.  

In Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit held 
that when a veteran is found not to be entitled to the 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See also Brock v. Brown, 10 Vet. App.155 
(1997) (holding that the rationale employed in Combee also 
applies to claims based on exposure to Agent Orange).  

As such, the Board must not only determine whether the 
veteran has a disability recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
used in Vietnam, but must also determine whether such 
disability was a result of active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  

A review of the evidence of record reveals that in his report 
of medical history made at the time of enlistment examination 
in October 1967, the veteran referred to either having or 
having had vitiliginous fungal growth of the skin.  However, 
clinical evaluation of the skin at that time was recorded as 
normal.  There were no complaints or findings indicative of 
the presence of a skin disorder during the veteran's active 
service, including at the time of discharge examination in 
January 1970.  At that time he stated he was in good health 
and he denied having or having had a skin disease.

The post service medical evidence of record does not document 
the presence of a skin disorder.  The absence of medical 
records documenting the presence of a disorder over a long 
period of time is a factor for the Board to consider in 
reaching a determination on a claim and weighs against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
More importantly, the records do not show a diagnosis of a 
chronic skin disorder.  The veteran has not brought forth 
competent evidence from a medical professional of a chronic 
skin disorder and service connection therefore cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
"in the absence of proof of a present disability, there can 
be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

The Board is aware of the veteran's assertions that he has a 
skin disorder attributable to his active service, 
particularly his exposure to herbicides in Vietnam.  However, 
as noted above, there is no medical evidence of record 
showing a current diagnosis of a chronic skin disorder, let 
alone one attributable to herbicide exposure in Vietnam.  The 
veteran himself is not competent to provide a nexus between 
claimed skin disability and service, as the evidence does not 
show that he has the requisite knowledge of medical 
principles that would permit him to render opinions regarding 
matters involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In view of the foregoing, the Board finds that the evidence 
is against the claim for service connection for chronic skin 
disorder, to include as due to herbicide exposure in Vietnam.  


ORDER

Service connection for a chronic skin disorder, to include as 
due to herbicide exposure, is denied.


REMAND

A review of the record reveals the veteran has not been 
accorded a psychiatric examination since 2005.  The statutory 
duty to assist a claimant includes providing VA examinations 
when warranted, with the conduct of a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  There is no medical evidence of record with 
regard to the veteran's psychiatric status since 2005.  The 
veteran's representative asserts that his psychiatric 
symptoms are more disabling than reflected by the currently 
assigned 50 percent disability rating.  

With regard to the claim for service connection for 
hypertension, during the course of the appeal, service 
connection for diabetes mellitus was granted.  A 10 percent 
rating was assigned, effective April 23, 2005.  The gist of 
the veteran's contentions is that his hypertension is 
attributable to the diabetes mellitus.  This has not been 
discussed by the RO and the veteran has not been accorded an 
examination with an opinion as to whether or not hypertension 
diagnosed by VA on an outpatient basis is causally related to 
the veteran's service-connected diabetes mellitus.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The veteran should be contacted and 
asked to identify all health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
hypertension and PTSD.  He should be 
requested to complete and return 
appropriate release forms so that VA can 
obtain any identified evidence that is 
not already of record.  

2.  Then, the veteran should be afforded 
a comprehensive VA psychiatric 
examination to determine the current 
nature and extent of impairment 
attributable to his service-connected 
psychiatric disability.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review prior to the examination.  The 
examiner should indicate whether or not 
the claims folder was reviewed.  All 
necessary tests and studies should be 
conducted in order to identify the degree 
of social and occupational impairment 
attributable to the service-connected 
disability.  The examiner should provide 
a full multiaxial evaluation, to include 
the assignment of a numerical score on 
the Global Assessment of Functioning 
Scale.  An explanation of the 
significance of the assigned numerical 
score relative to the veteran's ability 
to work should be provided.  The examiner 
should be asked to address the specific 
criteria of Diagnostic Code 9411 and 
identify those criteria met by the 
veteran, to include whether he has 
deficiencies in areas such as work, 
school, family relations, judgment, 
thinking, and mood.  The complete 
rationale for any opinion expressed 
should be provided.  

3.  The veteran should also be afforded 
an appropriate examination to determine 
whether there is a causal nexus between 
any current hypertension and his active 
service, as well as his service-connected 
diabetes mellitus.  All indicated tests 
and studies should be conducted, and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
more likely than not (a degree of 
probability greater than 50 percent), at 
least as likely as not (a probability of 
50 percent), or unlikely (a probability 
of less than 50 percent) that any current 
hypertension is related to the veteran's 
active service, to include his service-
connected diabetes mellitus.  The 
rationale should be provided for any 
opinion expressed.  If it cannot be 
determined whether the veteran has 
hypertension related to his active 
service or to his diabetes mellitus on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so state in the report, and explain why 
this is so.  

4.  Following completion of the 
foregoing, VA should review the claims 
folder and ensure that all the requested 
development has been completed to the 
extent possible.  After undertaking any 
further development deemed appropriate, 
the RO should readjudicate the issues on 
appeal, to include consideration of 
staged ratings pertaining to the 
veteran's service-connected PTSD.  If the 
benefits sought are not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded a reasonable opportunity for 
response.  Then, the claims folder should 
be returned to the Board for further 
consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The Board advises the veteran of 
the importance of appearing for his scheduled examinations.  
The veteran is to be advised of the consequences of failure 
to report under 38 C.F.R. § 3.655 (2007).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 






2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


